
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. DeMint (for himself,
			 Mr. Vitter, Ms.
			 Ayotte, Mr. Coburn,
			 Mr. Ensign, Mrs. Hutchison, Mr.
			 Johnson of Wisconsin, Mr.
			 Lee, Mr. Paul,
			 Mr. Rubio, and Mr. Toomey) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to limiting the number of terms that a Member of
		  Congress may serve to 3 in the House of Representatives and 2 in the Senate.
		  
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.No person who has served three
				terms as a Representative shall be eligible for election to the House of
				Representatives. For purposes of this section, the election of a person to fill
				a vacancy in the House of Representatives shall be included as one term in
				determining the number of terms that such person has served as a Representative
				if the person fills the vacancy for more than one year.
					2.No person who has served two
				terms as a Senator shall be eligible for election or appointment to the Senate.
				For purposes of this section, the election or appointment of a person to fill a
				vacancy in the Senate shall be included as one term in determining the number
				of terms that such person has served as a Senator if the person fills the
				vacancy for more than three years.
					3.No term beginning before the
				date of the ratification of this article shall be taken into account in
				determining eligibility for election or appointment under this
				article.
					.
		
